Title: To George Washington from Jonathan Trumbull, Jr., 29 February 1796
From: Trumbull, Jonathan Jr.
To: Washington, George


          
            sir
            Phila. 29th Febry 1796
          
          Persuaded that the Treaties lately concluded with foreign Nations will soon induce a number of appointments from you, to effectuate the various objects of those Treaties—I take the Liberty of bringing into your View, one or two Persons who I should deem suitable to sustain some of those appointments.
          The first Gentleman I recommend, is Mr Christo. Gore of Massachusetts—of this Gentleman I entertain a very good Opinion—as well from personal knowlege of his Character & abilities—as from the recommendations of others in whom I can confide, & who are perhaps more intimately acquainted with his Talents than I am—This Gentleman I should conceive to be a very suitable Character to be employed as a Commiss[ion]er on the Claims for English Spoilations—I have reason to believe, he would readily engage to go abroad on that mission—and would be very agreable to many, if not all those Claimants from the State of Massachutts—who are perhaps more numerous & more interested in that business, than from any other State.
          The Other Person I beg leave to mention is Mr Amasa Learned of Connecticut—late a Member in Congress from that State—his Talents Probity & Abilities, I believe, are very generally known & acknowleged—his Abilities may perhaps be best employed in surveying & determining the Boundaries of the U. States—between either the British or the Spanish Nation—I should not entertain much doubt of his being advantageously employed in settling & adjudging the British Claim for Debts in this Country—But, as you will doubtless have many Characters

presented to your View, I have the fullest confidence that you will be able to make the best Estimate of the comparitive Merits of the Persons who will be named—and form the most satisfactory selection for the different purposes which will be needed—With the highest Respect & Regard—I am—Sir—Your most Affectionate and Obedient Servant
          
            J. Trumbull
          
        